Citation Nr: 0730562	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and R.S.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to January 
1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims for 
entitlement to service connection for PTSD and alcoholism.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
that hearing is associated with the claims file.  During that 
hearing, the veteran withdrew his claim of entitlement to 
service connection for alcoholism.  As such, this issue is no 
longer before the Board for appellate consideration.  38 
C.F.R. § 20.204(c) (2007).

The veteran's claim for entitlement to service connection for 
PTSD was thereafter remanded by the Board to the RO in August 
2005.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Here, the veteran's DD Form 214 confirms that he served in 
the Gulf War and Operation Desert Shield/Storm, but it does 
not show that he was awarded any medals indicative of combat.  
The Board notes that the veteran does not contend combat 
participation.  The veteran's military occupational specialty 
(MOS) in service was a dental assistant specialist.  As there 
is no objective evidence showing his participation in combat, 
the law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

The veteran claims to have been influenced by two stressors: 
(1) transporting wounded Army and Marine soldiers from the 
triage center to other areas of the hospital on litters, and 
being aware of their significant wounds (one soldier having 
lost a leg); and (2) experiencing the trauma of going through 
chemical warfare training.

In accordance with the Board's remand, the RO requested the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (now called the U.S. Army and Joint Services 
Records Research Center (JSRRC)) to provide any information 
that might corroborate the veteran's alleged stressor events.  
In a December 2005 reply to this request, the JSRRC stated 
that they were unable to document or verify either of the 
veteran's alleged stressors.

Also in accordance with the Board's remand, the RO requested 
the USASCRUR (now called JSRRC) to furnish the unit history 
and operational reports for the unit that the veteran was 
assigned to while in Lakenheath, England, for the period 
during which he served with such unit.  In November 2006, the 
JSRRC responded to this request by sending service personnel 
records from the veteran's unit (the 48th Tactical Fighter 
Wing Hospital in Lakenheath, England).  These service 
personnel records are not sufficient to fulfill the RO's 
request for the unit history and operational reports for the 
veteran's unit.

Accordingly, the case is REMANDED for the following actions:

1.	The JSRRC should once again be 
requested to furnish the unit history 
and operational reports for the unit 
that the veteran was assigned to (48th 
Tactical Fighter Wing Hospital) while 
in Lakenheath, England, for the period 
during which he served with such unit 
(from at least March 1990 to July 
1992).

2.	Thereafter, the RO should review the 
information obtained and make a 
specific written determination as to 
whether the veteran was exposed to a 
verified stressor or stressors in 
service and, if so, the nature of the 
specific verified stressor(s) 
established by the record.

3.	If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.  
The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.	Thereafter, the RO should readjudicate 
the claim for service connection for 
PTSD in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, then send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


